Citation Nr: 1039798	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right hip disorder, to 
include as secondary to a right knee disorder.

3. Entitlement to service connection for a back disorder, to 
include as secondary to a right knee disorder.

4. Entitlement to service connection for a right foot disorder, 
to include as secondary to a right knee disorder. 


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from November 1960 
to August 1961 and on active duty from October 1961 to August 
1962.  He also served in the West Virginia National Guard until 
November 1963 with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection for back, 
right hip, and right foot disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, right knee 
osteoarthritis is etiologically related to his military service.
CONCLUSION OF LAW

Right knee osteoarthritis was incurred during the Veteran's 
military service.  38 U.S.C.A. 38 U.S.C.A. § 101(24); 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
right knee osteoarthritis is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations as to that claim.  

For VA compensation purposes, service includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 
3.6.  Active duty is full time duty in the Armed Forces other 
than ACDUTRA.  Id.  With regard to National Guard service, active 
duty for training is full time duty performed under 32 U.S.C. §§ 
316, 502, 503, 504, or 505 or the prior corresponding provisions 
of law.  Id.  Inactive duty training is duty other than full-time 
duty performed under the same provisions of 32 U.S.C. §§ 316, 
502, 503, 504, or 505 or the prior corresponding provisions of 
law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that his current osteoarthritis of the right 
knee is causally related to an injury to the right knee sustained 
during a period of ACDUTRA.  Therefore, he argues that service 
connection is warranted for this disorder.

Service treatment records show that the Veteran was treated for a 
right knee sprain sustained in March 1961.  He was hospitalized 
for surgery and discharged in May 1961.  His service treatment 
records for that period of service show no further complaint, 
treatment, or diagnosis with respect to the right knee, including 
his May 1962 separation examination.  There are no service 
treatment records on file relevant only to his National Guard or 
Army Reserve Service.

Current private treatment records reflect a diagnosis of 
osteoarthritis of the right knee, noted to be severe.  The 
earliest post-service treatment evidence is dated in June 2006, 
at which time the osteoarthritis was found to be severe; Dr. JD 
states that the Veteran first sought treatment from him in 
January 2004.  At his hearing, he testified that he had 
periodically had fluid removed from his knee during the remainder 
of his service and sought treatment from Dr. RR in the years 
since service.  The Veteran reports having received treatment 
from Dr. RR shortly after service, but related that Dr. RR is 
deceased and that his requests for treatment records for the 
physician yielded no results.  Nevertheless, the Board finds that 
the evidence with regard to a relationship between the Veteran's 
current osteoarthritis and his military service is in equipoise. 

The Board also notes that there are conflicting medical opinions 
of record regarding whether the Veteran's current right knee 
disorder is directly related to his military service.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

The Board observes that the Court of Appeals for Veterans Claims 
has found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on sufficient 
facts or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of the 
case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  An 
opinion that contains only data and conclusions is afforded no 
weight.  Id.

In an October 2007 letter, Dr. SS discussed the Veteran's in-
service injury and his current symptoms and concluded that the 
1961 injury was the beginning of the Veteran's right knee problem 
and that the arthritis is likely post-traumatic.  He also noted 
that the Veteran's left knee was asymptomatic and perfect on X-
ray.  The Board observes that Dr. SS did not review the claims 
file.  However, the lack of access to medical documentation does 
not necessarily make the opinion invalid, as knowledge of 
relevant facts obtained from other sources, such as the Veteran, 
may suffice if such facts are accurate.  Id. at 303.  In this 
case, the Veteran's account of his in-service injury to Dr. SS is 
an accurate depiction of his injury and treatment.  Thus, the 
Board finds that the opinion of Dr. SS is probative of a 
relationship between the current right knee osteoarthritis and 
the Veteran's military service.

In contrast to Dr. SS' opinion, there are the opinions of April 
2007 and May 2008 VA examiners.  The April 2007 VA examiner 
stated that the Veteran's post-military functional impairments in 
the right knee were minimal and that the claims file reflected 
treatment only decades after service.  Further, he indicated that 
there was no documentation of complications from the military 
injury and that there was no evidence upon examination of chronic 
ligament, tendon, or joint instability.  Therefore, the examiner 
concluded that the current right knee osteoarthritis was less 
likely than not due to his military service.  

Similarly, the April 2008 VA examiner noted the lack of treatment 
evidence for decades after service and the fact that the service 
treatment records reveal successful treatment of the right 
knee/ligament sprain in 1961.  She then opined that the Veteran's 
mild degenerative joint disease of the right knee was consistent 
with his age and was not likely due to injury.  

However, with regard to the April 2007 VA opinion, the Board 
observes that the examiner failed to address the Veteran's claims 
as to continuity of symptoms and whether his complaints were 
consistent with the in-service strain and a long-term 
degeneration of the knee so as to result in osteoarthritis.  
Moreover, both VA examiners found the osteoarthritis to be mild, 
whereas the Veteran's treating physicians described it as severe, 
and the perceived severity of the arthritis would likely 
influence any assessment of when it developed.  In light of these 
facts, the Board determines that the evidence with respect to the 
etiology of the Veteran's right knee osteoarthritis is in 
equipoise.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board 
concludes that service connection for right knee osteoarthritis 
is warranted.


ORDER

Service connection for right knee osteoarthritis is granted.


REMAND

With respect to the Veteran's claims for service connection for 
back, right foot, and right hip disorders, the Board finds that a 
remand is necessary.  First, the Board observes that the Veteran 
reported on his application for benefits that he had received 
treatment at the Huntington VA facility in 1961 and that he 
testified to treatment in 1962.  The record does not show that 
any effort was made to obtain VA treatment records.  Thus, all VA 
treatment records from the Huntington VA facility dated from 1961 
onward should be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

Additionally, a review of the VA examinations does not reveal an 
adequate opinion with regard to whether any back, right hip, or 
right foot disorder is proximately due to or aggravated by the 
Veteran's now service-connected right knee disability.  
Accordingly, a remand is also required so that the Veteran may be 
scheduled for another VA examination to assess the existence and 
etiology of his claimed back, right hip, and right foot 
disorders.

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain any VA treatment records 
for the Veteran from the Huntington VA 
facility dated from 1961 onward.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed back, right hip, 
and right foot disorders.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a. Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
diagnosable back disorder exhibited by 
the Veteran currently is proximately 
due to or chronically worsened by his 
service-connected right knee 
osteoarthritis or is otherwise 
directly related to his military 
service?

b. Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
diagnosable right hip disorder 
exhibited by the Veteran currently is 
proximately due to or chronically 
worsened by his service-connected 
right knee osteoarthritis or is 
otherwise directly related to his 
military service?

c. Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
diagnosable right foot disorder 
exhibited by the Veteran currently is 
proximately due to or chronically 
worsened by his service-connected 
right knee osteoarthritis or is 
otherwise directly related to his 
military service?

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
August 2009 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


